Citation Nr: 0027752	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
residuals of glomerulonephritis with hypertension 
(nephritis).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This case initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 
1994, by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby claims for an 
increased rating for a nephritis disability, and a total 
rating based on individual unemployability, were denied.  The 
matter was next remanded by the Board in a September 1998 
decision for additional development.  The veteran 
subsequently relocated, and his case was further developed by 
the RO in Philadelphia, Pennsylvania. 

A hearing was held in June 1998 before the undersigned 
Veterans Law Judge sitting in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's residuals of glomerulonephritis with 
hypertension disability is manifested primarily by remaining 
manifestations of renal disease including proteinuria and 
hypertension, but without evidence of end organ damage.

3.  The veteran is service-connected for a glomerulonephritis 
with hypertension disability, currently evaluated as 60 
percent disabling; and a tinea cruris disability, evaluated 
as zero percent disabling; his combined disability rating is 
60 percent. 

4.  The veteran is not shown to be unable to obtain and 
maintain substantially gainful employment as a result of his 
service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for a glomerulonephritis with hypertension disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.104, 4.115 Diagnostic Codes 7101, 
(1997) (1999); 7536 (1999).

2.  The veteran is not unemployable due to service-connected 
disability, and a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, Part 4, § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for nephritis.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 VA. 629, 631-32 (1992).  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  We note in this regard 
that, pursuant to our remand, his SSA records were associated 
with his claims folder, and that he was afforded current VA 
examinations (VAE).  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied in this case.

The veteran initially established service connection for 
residuals of glomerulonephritis with hypertension in a rating 
action dated June 1968.  The RO noted that the veteran was 
hospitalized for symptoms of proteinuria and hematuria during 
service, and that a biopsy resulted in a diagnosis of 
glomerulonephritis. Subsequent medical records show that the 
veteran was diagnosed with nephritis, and that an ultrasound 
of his kidney was suggestive of polycystic kidney disease.  
The RO evaluated his disability as 60 percent disabling under 
Diagnostic Code 7502-7007.  

The veteran testified at his personal hearing, in essence, 
that an evaluation greater than 60 percent is warranted for 
residuals of glomerulonephritis with hypertension disability.  
Specifically, he noted that he became fatigued easily, and 
that his back became warm, and would wake him at night.  

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991), and utilize 
separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  Diagnostic Code 7502 
contemplates chronic nephritis, and provides that it is to be 
evaluated as renal dysfunction.  Diagnostic Code 7536 
contemplates glomerulonephritis, and also provides that it is 
to be evaluated as renal dysfunction.  Diagnostic Code 7101 
evaluates hypertensive vascular disease.  

We note that the regulations pertaining the genitourinary 
system were changed, effective September 8, 1994, and the 
regulations pertaining to cardiovascular disorders were 
changed, effective January 12, 1998.  

Generally, when the regulations are revised during the 
pendency of an appeal, it should first be determined whether 
the intervening change is more favorable to the veteran.  It 
may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable, 
unless it is clear from a facial comparison that one version 
is more favorable.  Second, if the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change.  Third, the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.  

We note in this regard that Diagnostic Code 7536, and the 
criteria pertaining to evaluating a renal dysfunction, are 
unchanged, thus neither version is more favorable than the 
other.  With respect to the rating criteria under Diagnostic 
Code 7101 (used as one of the bases for evaluating a renal 
dysfunction), we determine, after a comparison of the rating 
criteria, that neither version is more favorable to the 
veteran in this case.  

Diagnostic Code 7536 provides that a renal dysfunction 
disorder is evaluated as 100 percent disabling when it 
requires regular dialysis, or when it precludes more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or, creatine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  An 80 
percent evaluation is assigned where there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or creatine 4 to 
8 mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
The current 60 percent rating is assigned when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  

Prior to January 12, 1998, a 60 percent evaluation was 
assigned under Diagnostic Code 7101 when the diastolic 
pressure was predominately 130 or more with severe symptoms, 
a 40 percent evaluation was assigned for diastolic pressure 
predominantly 120 or more with moderately severe symptoms, a 
20 percent evaluation was assigned for diastolic pressure 
predominantly 110 or more with definite symptoms.  A 10 
percent evaluation was assigned when diastolic pressure was 
predominantly 100 or more, or when continued medication was 
shown necessary for the control of a hypertension disability, 
with a history of diastolic pressure predominantly 100 or 
more.  

Under the regulations currently in effect, a 60 percent 
evaluation is assigned under Diagnostic Code 7101 when the 
diastolic pressure is predominately 130 or more, a 40 percent 
evaluation is assigned when the diastolic pressure is 
predominantly 120 or more, a 20 percent evaluation is 
assigned for diastolic pressure predominantly 110 or more, or 
when the systolic pressure is predominantly 200 or more.  A 
10 percent evaluation is assigned when diastolic pressure was 
predominantly 100 or more, or when the systolic pressure is 
predominantly 160 or more; or with a history of diastolic 
pressure predominantly 100 or more, when continued medication 
was shown necessary for the control.   

As indicated above, neither the cardiovascular regulations in 
effect prior to January 12, 1998, or from that date, are more 
advantageous or favorable to the veteran in this case.  That 
is, although the veteran's current 60 percent renal 
disability rating uses the level of hypertension disability 
under 7101 as a criterion in evaluating the level of renal 
disability, the hypertension rating, under Diagnostic Code 
7101, is not similarly a criterion for an 80 percent or a 100 
percent rating under Diagnostic Code 7536.  

Additionally, we note that separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis... .  If, however, absence of a kidney is the 
sole renal disability, ...the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separated 
rated.  38 C.F.R. § 4.115 (1999).  As the evidence does not 
show either the absence of a kidney or regular dialysis, a 
separate rating for the veteran's hypertension is also not 
warranted.  38 C.F.R. § 4.7 (1999).  

The recent medical evidence includes the report of a VA 
examination (VAE), laboratory reports, and treatment records.  

A March 1999 VA treatment record shows that the veteran had a 
long history of GN [glomerulonephritis].  His blood pressure 
was 145/95.  The examiner found that there was no edema of 
the extremities, and listed chronic glomerulonephritis as the 
impression.  

Laboratory reports dated April 1999 show that the veteran's 
creatinine was 1.1 mg/dl, that his albumin was 3.7g/dL, and 
his urea nitrogen was 19.  

The report of the June 2000 VAE shows that the examiner noted 
that the veteran developed acute glomerulonephritis after a 
strep throat infection, and developed hypertension in 1974.  
The examiner noted that review of the veteran's claims file 
showed an essentially normal creatine clearance, but that he 
persisted with proteinuria.  "Review of the lab data reveals 
normal electrolytes, normal renal function, and normal serum 
albumin."  The impression was status post-acute 
glomerulonephritis attributable to exposure to streptococcal 
pharyngitis.  The examiner also noted that the veteran has 
essentially pursued a benign course with remaining 
manifestations of renal disease including hypertension 
without evidence of end organ damage at this time; as well as 
proteinuria, but without complete criteria for nephrotic 
syndrome.  The examiner indicated that fresh laboratory data 
would be obtained.  

Laboratory reports dated June 2000 show that the veteran's 
creatinine was 1.0 mg/dl, that his albumin was 3.6g/dL, and 
his blood urea nitrogen [BUN] was 15.

An addendum dated July 2000 shows that the examiner found 
that the laboratory data from June 2000 was "essentially the 
same data-unchanged", and "[f]rom the renal standpoint, the 
veteran is fully employable[,] as he has normal renal 
function and albumin[,] and no evidence or any metabolic 
consequences of renal dysfunction to cause illness.  

The medical evidence does not show that an 80 percent 
evaluation under Diagnostic Code 7536 is warranted.  First, 
the clinical record does not show that there is persistent 
edema, and albuminuria.  The March 1999 treatment record 
specifically shows no edema of the extremities, and the June 
2000 VAE report shows that the examiner found "normal serum 
albumin."  Second, the record does not show creatine 4 to 8 
mg%; it shows only 1.1 mg/dl in an April 1999 laboratory 
record, and 1.0 mg/dl in a June 2000 report.  We note that 
the veteran has testified to symptoms of fatigue, weight 
loss, and weakness that he attributes to his renal 
disability.  However, we must point out in this regard that 
the July 2000 addendum to the June 2000 VAE report 
specifically states that "[f]rom the renal standpoint, the 
veteran is fully employable[,] as he has normal renal 
function and albumin[,] and no evidence or any metabolic 
consequences of renal dysfunction to cause illness." 
(italics added).  Thus, although we find the veteran's 
testimony credible as to his symptomatology, we must point 
out that the medical evidence shows that, when considering 
only his renal disability, he is "fully employable", and 
that he has no consequence of renal dysfunction "to cause 
illness".  Thus, an 80 percent evaluation is not currently 
shown.  

We also determine that a 100 percent evaluation is not shown.  
That is, the evidence does not show that regular dialysis is 
required, or, as indicated above, that his renal disability 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or, creatine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Specifically, we note that the examiner 
concluded "[r]eview of the lab data reveals normal 
electrolytes, normal renal function, and normal serum 
albumin."  The examiner also noted that the veteran has 
essentially pursued a benign course with remaining 
manifestations of renal disease including hypertension 
without evidence of end organ damage at this time" (italics 
added).  

Thus, as the preponderance of the evidence is against the 
claim for an evaluation greater than 60 percent for a 
residuals of glomerulonephritis with hypertension disorder, 
the claim is denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  


II.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); Anderson 
(Bennie) v. Brown, 5 Vet. App. 347, 353-54 (1993) (current 
combined service-connected disability rating of 60 percent 
and sworn testimony of inability to work well grounded TDIU 
claim triggering duty to assist).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  We note in this regard 
that, pursuant to our remand, his SSA records were associated 
with his claims folder, and that he was afforded current VA 
examinations (VAE).  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied in this case.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  
Specifically, he testified at his June 1998 hearing that he 
was fatigued, and suffered from a burning sensation or heat 
in his back, and that, in essence, he was too weak to sustain 
employment, and he attributed these symptoms to his renal 
disability.

The veteran has established service connection for residuals 
of glomerulonephritis with hypertension (nephritis), 
evaluated as 60 percent disabling, and for tinea cruris, 
evaluated as zero percent disabling.  His combined service-
connected disability rating is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).

Social Security Administration (SSA) records show that the 
veteran is considered disabled under SSA regulations, and has 
been unable to work since September 1988.  However, that 
decision, dated January 1993, also reveals that a prior SSA 
decision, dated August 1991, found that the evidence was 
insufficient to establish impairments which would prevent the 
veteran form performing his past relevant work, while finding 
that the veteran had hypertension, anxiety, a history of drug 
and alcohol abuse, seizures, and nephritis.  That decision 
also shows that additional evidence was subsequently obtained 
regarding psychiatric conditions, and that the veteran was 
disabled, for SSA purposes, "due primarily to his mental 
impairment".  

The recent evidence also includes the report of the June 2000 
VAE, and the July 2000 VAE addendum.  The July 2000 addendum 
shows that the laboratory data from June 2000 was 
"essentially the same data-unchanged", and "[f]rom the 
renal standpoint, the veteran is fully employable[,] as he 
has normal renal function and albumin[,] and no evidence or 
any metabolic consequences of renal dysfunction to cause 
illness. (italics added).  

We note that the veteran is unemployable, as defined by SSA 
regulations, and find his testimony to be credible.  However, 
we must also point out that the examiner of his June 2000 VAE 
found that he was "fully employable" when considering his 
service-connected renal disability, and that there was no 
evidence of renal dysfunction to cause illness.  As this 
examination report is a recent account of the veteran's 
condition, we find it particularly significant.  

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he or she is precluded from 
securing and maintaining substantially gainful employment as 
a consequence of service-connected disability, and service-
connected disability alone.  The fact that he or she may 
currently be unemployed is not dispositive; the critical 
factor is the impact of service-connected disorders on his or 
her ability to work.

Although the veteran has numerous non-service-connected 
disabilities that may render him unemployable, only his 
service-connected disabilities are considered in a TDIU 
claim.  It has neither been alleged nor shown that his tinea 
cruris disorder impacts on his employability.  Specifically, 
we note that the SSA found that he was unemployable primarily 
due to his mental condition.  

Thus, as the preponderance of the evidence is against the 
claim for TDIU, it must be denied.  



ORDER

1.  Entitlement to an evaluation greater than 60 percent for 
residuals of glomerulonephritis with hypertension is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

